Title: To Thomas Jefferson from Henry Dearborn, 9 December 1805
From: Dearborn, Henry
To: Jefferson, Thomas


                  
                     Sir 
                     
                     War Department Decemr. 9th. 1805
                  
                  In obedience to your directions I herewith enclose two copies of the several documents in this office relating to the improper conduct of the officers and other subjects of the King of Spain in Louisiana. 
                  with the most respectfull concideration I am Sir Your Obedt. Servt.
                  
                     H. Dearborn 
                     
                  
               